ORDER

PER CURIAM.
Ace Canada a/k/a Ace Ina Insurance Company (Appellant) appeals from the trial court’s judgment entered in this garnishment action after a bench trial finding Appellant liable to pay an earlier judgment issued to Wei Wu (Respondent) in the amount of $11,345,681.38. We have reviewed the briefs of the parties and the record on appeal and conclude that the trial court did not err in its judgment, Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976), or abuse its discretion in denying Appellant’s motion to amend its pleadings. Dye v. Division of Child Support Enforcement Dept. of Social Services, State of Mo., 811 S.W.2d 355, 358 (Mo.banc 1991). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).